Citation Nr: 1729179	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD.

3. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

4. Entitlement to service connection for gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, heartburn, and irritable bowel syndrome (IBS), and to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956. 

These matters are before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Board remanded the case for additional development.  In April 2014, the Board issued a decision that denied service connection for a heart disorder, fibromyalgia, a sleep disorder, and a gastrointestinal disorder (to include GERD, acid reflux, hiatal hernia, heartburn, and IBS).  The Veteran appealed the April 2014 denial to the Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in May 2015, the Court vacated the Board's April 2014 decision with respect to the denials of service connection for a heart disorder, fibromyalgia, a sleep disorder, and a gastrointestinal disorder (to include GERD, acid reflux, hiatal hernia, heartburn, and IBS), and remanded those matters for readjudication consistent with instructions outlined in its May 2015 memorandum decision.  In December 2015, the Board remanded the issues consistent with the memorandum decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board finds there is compliance with the December 2015 remand.  However, the issues of service connection for a heart disorder and gastrointestinal disorder (to include GERD, acid reflux, hiatal hernia, heartburn, and IBS) must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1. The weight of the probative evidence is against the conclusion that the Veteran has fibromyalgia.

2. The weight of the probative evidence is against the conclusion that the Veteran has a sleep disorder other than sleep disturbances already compensated under his service-connected PTSD.  


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for service connection for a sleep disorder, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations for his claimed fibromyalgia and sleep disorder in April 2016 and June 2016.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's representative avers in a July 2016 statement that the VA examinations were inadequate because the June 2016 VA examiner noted there was no diagnosis of fibromyalgia "as noted by our C&P rheumatologist," although counsel does not know to whom the rheumatologist "belongs," and it did not seem he performed an examination on the Veteran.  Also, the April 2016 VA examiner ignored the issue that 70 to 90 percent of persons with PTSD complain of sleep disturbances, which indicates that PTSD causes sleep disturbances.  

While the Veteran's allegations are sufficient to raise the issue of the adequacy of the examinations, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  The record indicates the Veteran was referred to the rheumatology service by the Compensation and Pension office.  He underwent a VA fibromyalgia examination on June 14, 2016, in which the examiner reported specific findings and expressed opinions necessarily implying that a thorough examination had been performed and noted review of the Veteran's records.  The June 14, 2016, examination was then reviewed by the June 26, 2016, VA examiner who reiterated the earlier examiner's findings.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the June 2016 examinations.  

Additionally, after the April 2016 VA examiner conducted an in-person evaluation and reviewed the record, he noted the Veteran had chronic sleep disturbances attributable to PTSD.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the April 2016 examinations.  However, as described below, sleep impairment is a symptom of PTSD and is included in his currently assigned 30 percent evaluation.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran claims service connection for fibromyalgia and a sleep disorder, to include as secondary to service-connected PTSD.  The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.310) were initially provided to the Veteran in the November 2011 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims.  

The record does not indicate that he currently has a diagnosis of fibromyalgia or a sleep disorder.  See April and June 2016 VA examination reports.  The June 2016 examiner considered the Veteran's lay assertions and specifically found that the Veteran does not have fibromyalgia.  After a review of the record and examination of the Veteran, the examiner stated that the clinical criteria for fibromyalgia were not met, and further noted that all of the Veteran's musculoskeletal pain was due to his diffuse and widespread osteoarthritis.  The June 2016 examination is highly probative.  

The Veteran is competent to report observable symptoms.  His subjective reports are also credible.  However, in this case, the Veteran is not competent to self-diagnose fibromyalgia, which is diagnosed according to clinical criteria.  Diagnosing fibromyalgia requires inquiry into internal physical process, pathology, anatomical relationships, and physical functioning that are not readily observable and are not within the competence of the Veteran in this case, as he does not have experience or training necessary to make such a determination.  As a result, the probative value of his lay assertion is low.  

The Board acknowledges that the Veteran asserts he has chronic sleep impairment that has been associated with his PTSD and the April 2016 VA examiner confirmed that finding.  A sleep disorder was not separately diagnosed.  Instead, sleep impairment is a symptom of the Veteran's service-connected PTSD and is included in his currently assigned 30 percent evaluation.  His record does not reflect any other diagnosis of a sleep disorder.  Although the Veteran, through his representative, has submitted articles suggesting such disabilities are/maybe related to his service-connected PTSD, such are not material to the claims at this point as the matter of a possible nexus to service or to a service connected disability is moot if the claimed disability is not shown to exist.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for fibromyalgia and a sleep disorder, and they are denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD, is denied.


REMAND

The Veteran also claims service connection for a heart disorder and a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, heartburn, and IBS, all as secondary to service-connected PTSD.  

In November 2013, the Veteran' representative submitted articles that referred to studies suggesting an association between PTSD and cardiovascular disease and an association between PTSD and gastrointestinal disorders.  Specifically, an article title "PTSD may increase heart disease risk in older men," stated there was link between stress and coronary heart disease and risk factors were more common among individuals with PTSD.  Another article title "PTSD and Physical Health," from the National Center for PTSD stated there was "some evidence" to indicate PTSD was related to gastrointestinal disorders.  An article from the U.S. Department of Health and Human Services noted "[s]ignificant health problems are also more likely to occur in individuals with PTSD than in those without the disorder, particularly hypertension, asthma, and gastrointestinal problems."  A fourth article called "Reliving Trauma," noted physical symptoms such as gastrointestinal distress were common in people with PTSD.  "Often, doctors treat these symptoms without being aware that they stem from an anxiety disorder."  Finally, an article titled "Psychological trauma and physical health: A psychoneuroimmunology approach to etiology of negative health effects and possible interventions," stated people who experienced traumatic events had higher rates than the general population of a wide range of serious and life-threatening illnesses including gastrointestinal disorders.  

The Veteran was afforded VA examinations in June 2016, in which he was diagnosed with coronary artery disease, old myocardial infarction, supraventricular arrhythmia, and dyspepsia.  The examiner also noted he had a history of colon cancer, diagnosed in 2015.  With regard to the Veteran's gastrointestinal condition etiology, the Veteran was diagnosed with colon cancer, which was secondary to malignancy and malignant cells of the colon.  

The examiner opined that "[a]although there has been some literature that has made associations with some forms of heart disease and stress, including posttraumatic stress disorder, there is no evidence to support any causative nature with regard to coronary artery disease and posttraumatic stress disorder."  The examiner also opined that "there is no evidence to support that posttraumatic stress disorder is a risk factor or causative agent with regard to the development of colon cancer."  The Board finds these statements to be in direct conflict with the articles submitted by the Veteran's representative in November 2013.  The Board finds that a medical professional needs to address the conflicting evidence submitted by the Veteran's representative and remands the issues for VA medical opinions.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion with regard to the service connection claims for a heart disorder and a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, heartburn, and IBS, all as secondary to service-connected PTSD.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following: 

a. Whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed heart disorder and gastrointestinal disorder was incurred in or a result of a disease or injury sustained during active duty service.

b. Whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed heart disorder and gastrointestinal disorder have been by his service-connected PTSD, to include discussion of the articles submitted in November 2013 by the Veteran's representative that discuss associations between heart disorder and PTSD and gastrointestinal disorders and PTSD.  

c. whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed heart disorder and gastrointestinal disorder have aggravated (worsened) by his service-connected PTSD, to include discussion of the articles submitted in November 2013 by the Veteran's representative that discuss associations between heart disorder and PTSD and gastrointestinal disorders and PTSD.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


